Citation Nr: 0508083	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-36 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection of synovial sarcoma of the 
larynx, claimed as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.   The veteran has since relocated to 
Colorado, and original jurisdiction now resides in the Denver 
RO.

Procedural History

The veteran served on active duty from February 1963 until 
January 1965.  

In April 2001, veteran filed a claim of entitlement to 
service connection of synovial sarcoma of the larynx, claimed 
as secondary to herbicide exposure.  The August 2002 rating 
decision denied the veteran's claim.  The veteran disagreed 
with the August 2002 rating decision and initiated this 
appeal.  During the process of perfecting the appeal, the 
matter was transferred to the RO in North Little Rock, 
Arkansas and then to its current location, the RO in Denver, 
Colorado.  The appeal was perfected by the timely submission 
of the veteran's substantive appeal (VA Form 9) in October 
2003.

In September 2004, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the Denver, Colorado, RO.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.  At the time of the hearing, the 
veteran submitted additional evidence directly to the Board 
along with a waiver of consideration of that evidence by the 
RO.  See 38 C.F.R. § 20.1304 (2004).  

Issues not on appeal

Also in the August 2002 decision the RO denied the veteran's 
claim of entitlement to individual unemployability due to 
service-connected disabilities (TDIU) and his request to 
reopen his previously denied claim of entitlement to service 
connection of post-traumatic stress disorder.  The veteran 
did not disagree with those decisions and they are now final.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran has been diagnosed with synovial sarcoma of 
the larynx.  

2.  The veteran served in the waters offshore of the Republic 
of Vietnam, but the conditions of his service did not involve 
visitation into the Republic of Vietnam.  

3.  Exposure to herbicides is not indicated by the objective 
evidence of record.  


CONCLUSION OF LAW

Synovial sarcoma was not incurred in or aggravated by 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
synovial sarcoma, which he contends is due to exposure to 
herbicides in Vietnam.  Essentially, he contends that 
although his service on an aircraft carrier in the South 
China Sea did not involve visitation in the Republic of 
Vietnam, that he came into contact with herbicide residue 
carried by other service members who had visited Vietnam and 
through contact with the waters of the South China Sea.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.


As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2003 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in 
August 2001 which was specifically intended to address the 
requirements of the VCAA.  In particular, the August 2001 
letter from the RO explained in detail the evidence needed to 
substantiate a claim for service connection.  Crucially, the 
August 2001 letter specifically notified the veteran that 
evidence of in-service disease or injury, a current 
disability, and medical nexus between the two would be 
required for his service connection claims to be successful.  
Further, the letter also advised the veteran of the evidence 
it had obtained on his behalf, specifically advising him that 
his service records and 1999-2000 private hospital records 
from had been obtained.  The letter went on to inform the 
veteran that the evidence specifically needed in support of 
his claim included:  "a statement that you served in Vietnam 
during the Vietnam era."  See the August 2001 letter, pages 
1,2 and 4. Therefore, the August 2001 letter, along with the 
August 2003 SOC, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 
2001 VCAA letter, the veteran was informed that VA would 
"make reasonable efforts" to get " . . . medical records, 
employment records, or records from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its August 2001 letter that he 
was responsible to provide the "enough information about 
these records so that we can request them from the person or 
agency who has them".  The veteran was also informed that he 
was responsible to sign a release to give VA the authority to 
request documents.  

The August 2001 letter from the RO to the veteran 
specifically notified him that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions he was to take to ensure 
that the record was complete, to include completing consent 
forms and providing information to the RO so that all 
relevant evidence could be obtained.  [August 2002 letter, 
pages 1, 2, 3]
  
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The August 2001 letter directed the 
veteran to advise VA "about any additional information or 
evidence" that would support the veteran's claim.  If the 
veteran had additional evidence that he wished to have added 
to the record he was instructed that he could supply them to 
VA directly or describe them to VA and ask VA to assist him 
in obtaining them.  The Board believes that the VCAA notice 
provided by the RO complied with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

The Board notes that the August 6, 2001 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The claim was adjudicated on August 26, 
2002, after the expiration of that one year period.  

Additionally, the August 2002 initial adjudication by the 
Agency of Original Jurisdiction occurred after the provision 
of appropriate VCAA notice in the form of the August 2001 
letter.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records and identified private medical records.  The evidence 
of record indicates that all private medical records 
identified by the veteran were obtained.  

The Board has given thought to whether or not it is necessary 
that a medical nexus opinion be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the Board has concluded 
that a medical opinion is not warranted.  As discussed in 
more detail below, the clinical records covering the 
veteran's period of service, or for many years thereafter, do 
not contain any reference to cancer of the larynx.  Thus, the 
matter whether or not any chronic disability had its 
inception in service or is related to herbicide exposure is 
wholly contingent upon the matter of his exposure to 
herbicides.  In short, the question to be answered [whether 
the veteran was exposed to herbicides] is legal and factual, 
not medical, in nature and thus is exclusively within the 
province of the Board.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presenting sworn testimony.  In 
his October 2003 appeal, the veteran indicated that he 
requested a hearing at the local RO before a member of the 
Board.  That hearing was held in September 2004, the 
transcript has been associated with the veteran's VA claims 
folder, and a copy was provided to the veteran by letter 
dated December 30, 2004.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002).  When such a veteran develops 
a disorder listed in 38 C.F.R. § 3.309(e), which disorders 
have been shown to be caused by exposure to Agent Orange, to 
a degree of 10 percent or more within the specified period, 
the disorder shall be presumed to have been incurred during 
service.  See 38 C.F.R. §§ 3.307, 3.309(e) (2004). The 
specified diseases include synovial sarcoma. 38 C.F.R. § 
3.309(e) (2004).

Service in a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam. See VAOPGCPREC 27-97 (O.G.C. Prec. 27-
97).  However, "service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.313(a) (2004).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). 
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e) but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).

Factual background

The veteran's service medical records have been obtained.  
The records are pertinently negative for any complaint or 
treatment related to the veteran's throat or larynx.  The 
veteran was not diagnosed with or treated for cancer during 
service.  

The veteran's service personnel records have also been 
obtained.  The records confirm that the veteran was assigned 
to the USS Ranger from May 1963 until early January 1965.  He 
did not receive any awards or decorations indicative of 
service in Vietnam.  

Private medical records from Dr. S.P. dated in September 1999 
indicate that there was a mass in the veteran's throat.  A 
December 1999 radiation oncology report indicates that the 
veteran experienced onset of symptoms in June 1999.  At that 
time, the veteran reported that he had a sore throat which he 
attributed to "smoking too much".  Thereafter, the veteran 
reported changing cigarette brands in an effort to correct 
the issue.  After this effort failed, the veteran sought 
medical treatment and was eventually diagnosed with synovial 
sarcoma of the larynx.  Treatment consisted of a total 
laryngectomy with primary tracheo-esophageal puncture and 
postoperative radiation.  

A March 2000 letter from Dr. T.B. confirmed the above 
reported treatment course and diagnosis of synovial sarcoma 
of the larynx.  Dr. T.B. further noted that the veteran's 
cancer was rare but did not opine as to a source of the 
cancer.  

A March 2000 letter from Dr. W.S. also repeats the diagnosis 
of monophasic synovial sarcoma.  Dr. W.S. indicated that this 
is a rare cancer; he did not offer any nexus opinion.  

The veteran has submitted several articles about the 
military's use of Agent Orange and other herbicides in 
Vietnam between January 1962 and September 1965.  The veteran 
also submitted an item from a veteran's service organization 
(VSO) website which reads "Veterans who served in Vietnam 
between 1962 and 1975 or who served in the waters just off-
shore or who visited Vietnam and are presumed to have been 
exposed to herbicides."  (emphasis added).  

In his September 2004 hearing, the veteran testified that the 
conditions of his duty never required visitation in the 
Republic of Vietnam.  Rather, the veteran asserted that his 
aircraft carrier was located in the South China Sea for 59 
days.  During that time, the veteran testified that he was 
exposed to Agent Orange on a second-hand basis from contact 
with pilots and aircraft who did have visitation in the 
Republic of Vietnam.  Additionally, the veteran argues that 
herbicide run-off from Vietnam into the South China Sea 
exposed the veteran to Agent Orange from contact with ocean 
spray and use of saltwater showers.  

Analysis

The veteran is seeking service connection for synovial 
sarcoma of the larynx.  His essential contention is that this 
condition is related to presumed herbicide exposure. He has 
acknowledged, in an April 2003 letter to VA as well as during 
his September 2004 hearing testimony, that he did not "set 
foot" in Vietnam.  He contends, however, that in order to 
for herbicide exposure to be presumed, personal visitation in 
the Republic of Vietnam is not required.  As explained in 
greater detail below, the Board cannot agree with this 
interpretation.  The veteran also appears to contend that he 
came into actual contact with herbicides aboard ship.  

In the interest of clarity, the Board will apply the Hickson 
analysis to this issue.  As discussed above, in general, in 
order for service connection to be granted three elements 
must be satisfied: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus. See 
Hickson, 12 Vet. App. at 253.  

With respect to element (1), current disability, it is 
undisputed that the veteran was diagnosed with synovial 
sarcoma of the larynx and continues to suffer the effects of 
the treatment of that disease.  Hickson element (1) is 
therefore satisfied.  

Turning to element (2), in-service incurrence of disease or 
injury, there is no medical or other evidence of synovial 
sarcoma in service or within the one year presumptive period 
found in 38 C.F.R. § 3.309(a), nor does the veteran so 
contend.  A diagnosis of synovial sarcoma was confirmed in 
October 1999, over thirty years following service separation.  
Accordingly, the part of Hickson element (2) relating to in-
service disease is not satisfied.
  
With respect to in-service injury, the injury contended here 
is exposure to Agent Orange.  As noted above, in order to be 
presumed to have been exposed to herbicides, the veteran must 
have served in the Republic of Vietnam during the Vietnam 
era.  See 38 C.F.R. § 3.307(a)(6)(iii).  The regulation 
further goes on to specify that " 'Service in the Republic 
of Vietnam' includes service in the waters offshore...if the 
conditions of service involved duty or visitation in 
Vietnam."  Therefore, in order for offshore service, such as 
the veteran's, to be qualifying service for the presumption 
to attach, duty or visitation in Vietnam is required.  
The official record does not indicate that the veteran ever 
visited or had duty in Vietnam, and the veteran himself does 
not contend that he had such service.  

Instead, the veteran, in his Notice of Disagreement, 
specifically contended that visitation or duty in Vietnam is 
not required for the presumption to attach.  In support of 
that contention he has documentation submitted from an 
Internet website.  That documentation appears to state that 
service offshore Vietnam is qualifying service for the 
purpose of the applicability of the Agent Orange presumption.  
However, the website version does not include notice of the 
second, and in this case crucial, portion of the regulation 
which states the requirement that the offshore service must 
include visitation or service in Vietnam.  This Internet 
advice relied upon by the veteran is a misstatement of the 
regulation. 

The Board is not bound by an interpretation of VA regulations 
which appears on a website.  The Board, rather, is obligated 
to follow VA General Counsel opinions.  See 38 U.S.C.A. § 
7104(c) (West 2002).  As indicated above, service in a deep-
water naval vessel in the waters off the shore of Republic of 
Vietnam does not meet the standard of duty or visitation in 
Vietnam such that presumption of herbicide exposure will 
attach.  See VAOPGCPREC 27-97.   

The veteran also appears to contend that since the was close 
enough to Vietnam to see land, the statutory presumption 
attached.  As discussed above, however, for the presumption 
to apply one must set foot on land, not merely see it.

In short, the veteran's service did not include duty or 
visitation in the Republic of Vietnam.  The requirements of 
the regulation are not met, and herbicide exposure is not 
presumed.

As discussed above, in Combee v. Brown, the Federal Circuit 
held that when, as here, a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).

In the absence of a statutory presumption of Agent Orange 
exposure, the Board is left with the veteran's alternative 
contention that he was somehow actually exposed to Agent 
Orange while serving on an aircraft carrier off the coast.  
He has asserted that he was actually exposed to herbicides 
because he was exposed to other service members who had duty 
that did require visitation in the Republic of Vietnam, 
and/or that he came into contact with waters of the South 
China Sea which had become polluted with dioxins.    

The veteran's service medical and personnel records are 
negative for evidence indicating actual exposure to Agent 
Orange.  

The veteran's contention in this regard is somewhat vague.  
He has not contended that his ship stored Agent Orange or 
that any of the planes on board were involved in its 
spraying.  Rather, the veteran seems to be contending that 
the personnel on board somehow came into contact with Agent 
Orange; that the Agent Orange somehow adhered to these 
individuals and was thus transported to the aircraft carrier; 
and that the Agent Orange, once aboard ship, somehow wound up 
in the veteran's system.  The veteran has provided no 
specific information along these lines.  The veteran's 
contentions thus appear to be mere speculation on his part.  
The veteran's contention fails 38 U.S.C.A. § 5107(a), which 
provides that a claimant has the responsibility to support a 
claim for benefits.  In short, there is no credible evidence 
that the veteran was actually exposed to Agent Orange while 
offshore.  

The Board observes in passing that the veteran has proffered 
no other in-service basis for his larynx cancer aside from 
the purported Agent Orange exposure, and none is evident in 
the record.  

Accordingly, Hickson element (2), in-service incurrence of 
illness or injury, is not met for either a showing of illness 
or injury.  The claim fails on that basis alone.  
For the sake of completeness the Board will address the 
remaining Hickson element, medical nexus.  

Synovial sarcoma is presumed to be service connected when a 
claimant has had Agent Orange exposure.  See 38 C.F.R. § 
3.309(e) (2004).  However, as explained in detail above, the 
Board has found that herbicide exposure may not be presumed 
for this veteran.  Without the presumption of Agent Orange 
exposure the presumption of service connection cannot attach.  

The Board additionally observes that there is not of record 
any competent medical nexus opinion concerning the source of 
the veteran's cancer.  The veteran has submitted letters from 
two physicians, Dr. W.S. and Dr. T.B., but neither doctor 
attributed the veteran's illness to herbicide exposure or to 
any other cause.  (Dr. T.B. referenced the veteran's history 
of smoking two packs of cigarettes a day for 40 years, but he 
did not specifically attribute the cancer of the larynx to 
smoking.)  

Apart from the veteran's own assertions, there is not of 
record any evidence linking the veteran's current disability 
to any event in service.  However, it is now well-settled 
that laypersons without medical training such as the veteran 
are not competent to comment on the proper diagnosis, date of 
onset or cause of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, the 
veteran's assertions are not competent medical nexus 
evidence.  Element (3) is therefore not met, and the claim 
fails on that basis also.  

Conclusion

For the reasons set out above, the Board concludes that there 
has been no presumed herbicide exposure and also no actual 
herbicide exposure.  The criteria for a successful claim of 
entitlement to service connection on a presumptive basis 
[38 C.F.R. § 3.309(e)] and on a direct basis [Combee]  
therefore have not been met.  The claim of entitlement to 
service connection for cancer of the larynx is therefore 
denied.  
    

ORDER

Entitlement to service connection of synovial sarcoma of the 
larynx is denied.  



	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


